



COURT OF APPEAL FOR ONTARIO

CITATION:
Cinar v. Cinar, 2012
    ONCA 507

DATE: 20120719

DOCKET: C53772

Simmons, Juriansz and Hoy JJ.A.

BETWEEN

Omer Cinar

Appellant

and

Sebahat Cinar

Respondent

Will Hutcheson, for the appellant

Shmuel Z. Stern, for the respondent

Heard and endorsed: July 16, 2012

On appeal from the judgment of Justice Nancy L. Backhouse
    of the Superior Court of Justice, dated April 27, 2011.

APPEAL BOOK ENDORSEMENT

[1]

In oral argument on appeal, the appellant advanced two arguments.

[2]

First, that the amount of spousal support paid prior to the trial date
    far exceeds the amount that would have been appropriate under the Spousal
    Support Advisory Guidelines. (Ottawa, Department of Justice, 2008).

[3]

We do not accept this argument. The financial
    arrangement prior to trial under a temporary order was initially that the
    husband would pay $700 per month on account of spousal support and $500 per
    month on account of child support. In addition, the husband was to pay the
    mortgage, house insurance and property taxes in relation to the matrimonial
    home and receive a credit for one half of the mortgage payments to be paid from
    the equalization payment. The wife was to pay all other expenses in relation to
    the matrimonial home.

[4]

However, under a subsequent temporary order this
    arrangement was changed. Effective as of the date of the first order, the
    appellant was no longer required to pay spousal support and he was no longer to
    receive a credit for mortgage payments paid. In addition, he was to receive,
    and did receive, a credit for spousal support payments actually paid.

[5]

At trial, the only issue that appears to have
    been raised in relation to the pre-trial financial arrangements is occupation
    rent. The trial judge rejected this claim. Given that the financial
    arrangements prior to trial appear to have been crafted to permit the wife and
    child to remain in the home and that the husband did not earlier request an
    order for sale of the matrimonial home, in our view, it was well within the
    discretion of the trial judge not to revisit the arrangements that were put in
    place prior to trial. At trial, the trial judge found that neither of the
    parties was credible and imputed income to both parties. In these circumstances
    it would have been next to impossible to disentangle the financial arrangements
    made prior to trial.

[6]

The appellant's second argument is that the
    trial judge erred by failing to ensure that the respondent had a Turkish
    interpreter. We are not persuaded that the failure to have a Turkish interpreter
    gave rise to a miscarriage of justice. Both parties were represented by counsel
    at trial. Neither counsel raised the issue at trial; nor did the trial judge. Based
    on our review of the transcript, the respondent sought and obtained
    clarification when she did not understand words or concepts. We would not give
    effect to this ground of appeal.

[7]

The appeal is therefore dismissed.

[8]

Costs of the appeal will be to the respondent on
    a partial indemnity scale fixed in the amount of $6,000 inclusive of
    disbursements and applicable taxes.


